Title: To James Madison from Levi Lincoln, 12 April 1810
From: Lincoln, Levi
To: Madison, James


Dear SirWorcester April 12 1810
Permit me to congratulate you on the happy result of the recent elections in this State & in New Hampshire. Firmness, steadiness & united persevering efforts by the friends to the national government will complete our triumph, break down & scatter to the winds the mad & hopeless cause of the Northern Confederacy.
I am informed that Judge Cushing is about resigning his seat as Judge of the Supreme Court of the U. States. I need not state to you how important it is in the opinion of republicans that his successor should be a gentleman of tried & undeviating attachment to the principles & policy which mark your’s & your Predecessor’s administration of the national government. It will form in some degree a countervailing action to that overgrown yet still encreasing influence in which federalism is intrenched in this State. Your [sic] are sufficiently acquainted with the prominent legal characters in this judicial District. Mr Bidwell’s standing in society, patriotism, professional qualifications are known to you. Please to excuse the liberty I have taken. My apology is the importance of the subject; my only motive the general welfare.
Let me ask you to make my grateful recollections acceptable to Mrs Madison, & believe me to be with the highest esteem & most sincere attachment your most Obedient Humble Servant,
Levi Lincoln
